Citation Nr: 0328997	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Konya, Associate Counsel 







REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The appellant was treated for 
psychiatric disorders at Damech State 
Hospital in Portland Oregon (1966), the 
"North-Central" facility, a treatment 
facility in Cherokee, Iowa, Salvation 
Army outpatient treatment in Oregon 
area, and other inpatient and 
outpatient treatment in the Portland, 
Oregon and at Sacred Heart Medical 
Center (1997).  He also is reported to 
have had inpatient treatment in 
Roseburg, Oregon and the White City 
facility in Medford, Oregon.  Make 
arrangements to obtain complete 
clinical records and treatment 
summaries if available after the 
veteran is contacted and asked to 
assist in identifying the treatment 
facility in Cherokee, Iowa and the 
"North-Central" treatment facility and 
to provide the appropriate 
authorization to obtain treatment 
records.  He should also be asked to 
identify current treatment providers 
for any psychiatric disability 
including PTSD and authorize the 
release of their medical records.  He 
should be asked if the White City and 
Roseburg, Oregon facilities were VA 
treatment facilities.  

2.  Okanogan River Counseling should be 
contacted again and asked to provide a 
copy of the veteran's "hand written 
account" of reported traumatic 
experiences in "USMC basic training" 
that was referred to in a December 10, 
1999 mental health treatment summary.

3.  This United States Marine Corps 
veteran is seeking service connection 
for post-traumatic stress disorder.  
Prepare a letter asking the Office of 
the Commandant of the Marine Corps to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Provide that 
office with a description of these 
alleged stressors identified by the 
veteran as basic training beatings as 
reflected in his recollections in the 
above-mentioned handwritten statement 
and as recorded in a February 22, 1999 
counseling summary from Okanogan River 
Counseling.  Also provide copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

4.  After the above mentioned 
development is completed, the veteran 
should be scheduled for a VA psychiatry 
examination.  Send the claims folder to 
the examiner for review.  The examiner 
must annotate the report to indicate 
that the claims file was available and 
reviewed.  The claims file forwarded to 
the examiner should include all 
additional records, obtained as a 
result of this development.  Any 
records received subsequent to the 
examination should be forwarded to the 
examiner for review.  The VA psychiatry 
examiner in 2002 reported various 
psychiatric diagnoses including PTSD 
but did not address the question of the 
nexus to service for a psychiatric 
disorder other than PTSD as directed in 
the Board remand.  The examiner should 
be asked to opine based on such 
evidence as to whether it is at least 
as likely as not that the initial 
manifestations of any psychiatric 
disorder found may be related to 
military service.  The examiner should 
comment on the significance, if any, of 
the finding of adult situation 
reaction, acute with anxiety reported 
during service in any current 
psychiatric disorder found.  Regarding 
any psychiatric disability the examiner 
determines preexisted service based 
upon the review of the evidence, the 
examiner should be asked to opine as to 
whether such disorder was aggravated by 
service and the significance, if any, 
of the claimed traumatic experiences in 
the determination.  As for PTSD, the 
examiner should identify any 
information in the record that would 
tend to corroborate the claimed PTSD 
based on personal assault in the 
absence of direct confirmation.  

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. Keller 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





